IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHANNON MARIE                       NOT FINAL UNTIL TIME EXPIRES TO
ZIMMERMAN,                          FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-1617
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 22, 2016.

An appeal from the Circuit Court for Alachua County.
William E. Davis, Judge.

Nancy A. Daniels, Public Defender, and Maria Ines Suber, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and MAKAR, JJ., CONCUR.